

RESTRICTED SHARE UNIT GRANT NOTICE UNDER THE

DENTSPLY SIRONA INC.

2016 OMNIBUS INCENTIVE PLAN

as amended and restated


RESTRICTED SHARE UNIT GRANT NOTICE (for Directors)


Notice is hereby given of the following award of Restricted Share Units (the
“Award”), which entitles the Grantee to receive one share of the Common Shares,
$0.01 par value per share, of DENTSPLY SIRONA Inc. (“Common Shares” or “Shares”)
for each Restricted Share Unit pursuant to the following terms and conditions:


Grantee:


Grant Date:


Number of Restricted Share Units:


Vesting Schedule: The Restricted Share Units under the Award (“RSUs”) shall vest
in accordance with the following vesting schedule:




Vesting Date Number of RSUs that Vest




[DATE][NUMBER]




The RSUs will vest on the date(s) set forth above, subject to your continuous
service with the Company through such date. [DESCRIBE ANY FURTHER VESTING
REQUIREMENTS, SUCH AS PERFORMANCE REQUIREMENTS.]


Other Provisions: The Award is granted subject to, and in accordance with, the
terms of the Restricted Share Unit Agreement (the “RSU Agreement”) attached
hereto as Exhibit A and the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive Plan, as
amended and restated from time to time (the “Plan”).


This Award is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the RSU Agreement.





1

--------------------------------------------------------------------------------




DENTSPLY SIRONA INC.By:





2

--------------------------------------------------------------------------------



Attachments:
Exhibit A-Restricted Share Unit Agreement (for Directors)


EXHIBIT A
RESTRICTED SHARE UNIT AGREEMENT
DENTSPLY SIRONA Inc., a Delaware corporation (the “Company”), has granted you
(the “Grantee”) an award of the number of Restricted Share Units as set forth on
your Restricted Share Unit Grant Notice (the “Grant Notice”). Each Restricted
Share Unit shall entitle Grantee to receive one share of Common Shares upon
vesting in the future in accordance with, and subject to, the terms and
conditions set forth in the Notice and this Restricted Share Unit Agreement (the
“RSU Agreement”).
The Award is granted pursuant to the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive
Plan, as amended and restated from time to time (the “Plan”), pursuant to which
restricted share units, and other awards, may be granted to Eligible Recipients
under the Plan. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein shall have the respective meanings ascribed to
them in the Plan.
The details of your Award are as follows:
1. Grant of Restricted Share Unit Award. Pursuant to action of the Board and/or
the Committee, the Company hereby grants to Grantee an Award of the number of
Restricted Share Units as set forth on the Grant Notice. Each Restricted Share
Unit shall entitle Grantee to receive one share of Common Shares upon vesting in
the future in accordance with, and subject to, the terms and conditions
described herein.
2. Vesting and Forfeiture.
(a) Vesting. The Restricted Share Units shall vest in one or more installments
(each, an “Installment”) in accordance with the Vesting Schedule as set forth on
the Grant Notice, with the vesting of each Installment subject to the Grantee’s
continued service with the Company through the applicable vesting date, subject
to such additional terms and conditions set forth on the Grant Notice and the
terms hereof.
(b) Accelerated Vesting. Any Restricted Share Units which have not yet vested
under subparagraph (a) above shall vest or be forfeited in accordance with the
provisions of the Plan and the terms of this RSU Agreement.
(c) Forfeiture of Restricted Share Units. Except as provided in the Grant
Notice, this RSU Agreement, or the Plan, if Grantee’s service with the Company
terminates for any reason, Grantee shall forfeit all rights with respect to any
portion of the Award (and the underlying shares of Common Shares) that has not
yet vested as of the effective date of the termination.

3

--------------------------------------------------------------------------------



3. Issuance of Common Shares. In accordance with the Vesting Schedule and
subject to all the terms and conditions set forth in this RSU Agreement and the
Plan upon an applicable vesting event, but in no event later than thirty (30)
days following such event, the Company shall issue and deliver to Grantee the
number of shares of Common Shares equal to the number of Restricted Share Units
which have become vested as a result of such event (subject to any reductions to
the extent permitted under the Plan or this RSU Agreement. The Company may, in
its sole discretion, deliver such shares of Common Shares (a) by issuing Grantee
a certificate of Common Shares representing the appropriate number of shares,
(b) through electronic delivery to a brokerage or similar securities-holding
account in the name of Grantee, or (c) through such other commercially
reasonable means available for the delivery of securities. Notwithstanding the
foregoing, to the extent permitted by the Company, any shares hereunder may be
deferred in accordance with procedures established by the Company in accordance
with section 409A of the Code.
4. Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Restricted Share Units pursuant to this RSU Agreement is granted under, and
expressly subject to, the terms and provisions of the Plan, which terms and
provisions are incorporated herein by reference. Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. In the event of any conflict between the terms of the Plan
and the terms of this RSU Agreement, the terms and provisions of the Plan shall
govern.
5. Non-Transferability of Restricted Share Units. The Restricted Share Units may
not be transferred in any manner and any purported transfer or assignment shall
be null and void. Notwithstanding the foregoing, upon the death of Grantee,
Grantee’s beneficiary designated in accordance with the terms of the Plan shall
have the right to receive any shares of Common Shares that may be deliverable
hereunder, provided, that, for such purposes, the terms of the Plan and this RSU
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of Grantee.
6. Ownership Rights. The Restricted Share Units do not represent a current
interest in any shares of Common Shares. Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Restricted Share Units
under this RSU Agreement. Notwithstanding the foregoing, unless otherwise
determined by the Committee or the Board, and to the extent permitted by the
Plan, Grantee shall participate in any cash dividend declared by the Board
applicable to shares of Common Shares, which shall entitle Grantee to receive a
cash payment for each whole Restricted Share Unit, subject to the same Vesting
Schedule and restrictions as the underlying Restricted Share Unit and otherwise
payable at the same time shares are issued and delivered to Grantee with respect
to the underlying Restricted Share Unit, in an amount that would otherwise be
payable as dividends with respect to an equal number of shares of Common Shares.
7. Committee Discretion. This Award has been made pursuant to a determination
made by the Board and/or Committee. Notwithstanding anything to the contrary
herein, and subject to the limitations of the Plan, the Administrator shall have
plenary authority to: (a) interpret any provision of this RSU Agreement or the
Award; (b) make any determinations necessary or advisable for the administration
of this RSU Agreement or the Award; (c) make adjustments as it
4

--------------------------------------------------------------------------------



deems appropriate to the aggregate number and type of securities available under
this RSU Agreement to appropriately adjust for, and give effect to, any Change
in Capitalization or otherwise as provided under the Plan; and (d) otherwise
modify or amend any provision hereof, or otherwise with respect to the Award, in
any manner that does not materially and adversely affect any right granted to
Grantee by the express terms hereof, unless required as a matter of law, subject
to the limitations stated in the Plan.
8. Tax Withholding. The Company shall withhold from Grantee’s compensation any
required taxes, including social security and Medicare taxes, and federal, state
and local income tax, with respect to the income arising from the vesting or
payment in respect of any Restricted Share Units under this RSU Agreement (or
such other amount that will not cause adverse accounting consequences for the
Company and is permitted under applicable withholding rules promulgated by the
Internal Revenue Service or other applicable governmental entity), but only if
such withholding is required. Grantee shall be responsible for all tax
consequences with respect to these Restricted Share Units.
9. Clawback Policy. To the extent this Award is subject to recovery under any
law, government regulation, stock exchange listing requirement or Company
agreement or policy, this Award will be subject to such deductions and clawback
as may be required to be made pursuant to such law, government regulation or
stock exchange listing requirement (or any agreement or policy adopted by the
Company pursuant to any such law, government regulation, stock exchange listing
requirement or otherwise).
10. Electronic Delivery. The Company may choose to deliver certain statutory or
regulatory materials relating to the Plan in electronic form, including without
limitation securities law disclosure materials. Without limiting the foregoing,
by accepting this Award, Grantee hereby agrees that the Company may deliver the
Plan prospectus and the Company’s annual report to Grantee in an electronic
format. If at any time Grantee would prefer to receive paper copies of any
document delivered in electronic form, the Company will provide such paper
copies upon written request to the Investor Relations department of the Company.
11. No Right to Continued Service. Nothing in this RSU Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of Grantee at any time for any reason.
12. Entire Agreement. This RSU Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations between the
parties.
13. Governing Law. To the extent federal law does not otherwise control, this
RSU Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.



5

--------------------------------------------------------------------------------



14. Compliance with Section 409A of the Internal Revenue Code. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Grant Date. Notwithstanding any provision in the Plan or this
RSU Agreement to the contrary, no payment or distribution under this RSU
Agreement that constitutes an item of deferred compensation under section 409A
of the Code and becomes payable by reason of Grantee’s termination of service
with the Company shall be made to Grantee until such termination of service
constitutes a separation from service within the meaning of section 409A of the
Code. For purposes of this Award, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
section 409A of the Code. Notwithstanding any provision in the Plan or this RSU
Agreement to the contrary, and to the extent necessary to avoid the imposition
of taxes under section 409A of the Code, (a) if Grantee is a specified employee
within the meaning of section 409A of the Code, Grantee shall not be entitled to
any payments upon a termination of service until the expiration of the
six (6)-month period measured from the date of Grantee’s separation from service
(or, if earlier, the date of death) and (b) no Change in Control shall be deemed
to have occurred hereunder unless such Change in Control constitutes a change in
control event for purposes of section 409A of the Code. Upon the expiration of
the applicable waiting period set forth in the preceding sentence, all payments
and benefits deferred pursuant to this Section (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such deferral) shall be paid to Grantee in a lump sum as soon as practicable,
but in no event later than sixty (60) calendar days, following such expired
period, and any remaining payments due under this Award will be paid in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of the Plan or this RSU Agreement to the contrary,
in no event shall the Company or any Affiliate be liable to Grantee on account
of an Award’s failure to (i) qualify for favorable U.S. or foreign tax treatment
or (ii) avoid adverse tax treatment under U.S. or foreign law, including,
without limitation, section 409A of the Code.


6